Exhibit 10.1

STANCORP FINANCIAL GROUP, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Management Committee Form)

This Restricted Stock Unit Award Agreement (this “Agreement”) is made effective
as of                      between StanCorp Financial Group, Inc., an Oregon
corporation (the “Company”) and                      (the “Employee”).

On                      , the Organization and Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) gave final
approval for a restricted stock unit award to the Employee pursuant to Section 7
of the Company’s 2002 Stock Incentive Plan (the “Plan”). Employee desires to
accept the award subject to the terms and conditions of this Agreement.

In consideration of the agreements set forth below, the Company and the Employee
agree as follows:

1. Award. Subject to the terms and conditions of this Agreement, the Company
hereby grants to the Employee                      restricted stock units (the
“RSUs”). The grant of RSUs obligates the Company, upon vesting in accordance
with this Agreement, to deliver to the Employee one share of common stock
(“Common Stock”) of the Company (a “Share”) for each RSU. The RSUs are subject
to forfeiture as set forth in Section 2.4 below.

2 Vesting.

2.1 Generally. All of the RSUs shall initially be unvested, and all of the RSUs
shall vest on                      (the “Vesting Date”).

2.2 Acceleration Upon Death or Disability. If the Employee has a Termination of
Employment prior to the Vesting Date as a result of Total Disability or Death as
such terms are defined in Sections 6.1-4(b) and 6.1-4(c), respectively, of the
Plan, all of the RSUs shall immediately vest.

2.3 Change of Control. All of the RSUs shall immediately vest if the Employee
becomes entitled to the severance benefits provided under the terms of
Employee’s Change of Control Agreement with the Company, as such agreement may
be amended from time to time, and all conditions to the payment of such
severance benefits, including the execution of a release and expiration of the
applicable revocation period, have been satisfied.

2.4 Forfeiture. If the Employee has a Termination of Employment prior to the
Vesting Date, other than by reason of Total Disability or Death, any RSUs that
did not vest pursuant to this Section 2 at or prior to the time of such
Termination of Employment shall be forfeited to the Company; provided, however,
that if RSUs are forfeited under this sentence and an event described in
Section 2.3 subsequently occurs, the RSUs shall be restored to the Employee and
vested.



--------------------------------------------------------------------------------

2.5 A “Termination of Employment” shall be deemed to occur on the date on which
the Employee ceases to be employed on a continuous full time basis by the
Company or a subsidiary of the Company for any reason or no reason, with or
without cause. The Employee shall not be treated as having a Termination of
Employment during the time the Employee is receiving long term disability
benefits provided by the Company or a subsidiary of the Company, unless the
Employee has received formal written notice of termination.

3. Delivery. Subject to applicable tax withholding, as soon as practicable on or
after the Vesting Date, the Company will issue to the Employee the number of
Shares underlying the RSUs that vested.

4. Tax Withholding. The Employee acknowledges that, on the date the Shares are
issued to the Employee (the “Payment Date”), the Value (as defined below) on
that date of the Shares will be treated as ordinary compensation income for
federal and state income and FICA tax purposes, and that the Company will be
required to withhold taxes on these income amounts. To satisfy the required
minimum withholding amount, the Company shall withhold the number of Shares
having a Value equal to the minimum withholding amount. For purposes of this
Section 4, the “Value” of a Share shall be equal to the closing market price for
Common Stock on the last trading day preceding the Payment Date.

5. Mergers, Consolidations or Changes in Capital Structure. If, after the date
of this Agreement, the outstanding Common Stock is increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, plan of exchange, recapitalization,
reclassification, stock split, combination of shares or dividend payable in
shares, or in the event of any consolidation, merger or plan of exchange
involving the Company pursuant to which the Common Stock is converted into cash,
securities or other consideration, then appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Employee’s proportionate interest before and after the occurrence of the
event is maintained.

6. No Right to Employment. Nothing in this Agreement or the Plan shall
(i) confer upon the Employee any right to be continued in the employment of the
Employee’s employer or interfere in any way with the right of such employer to
terminate the Employee’s employment at any time, for any reason or no reason,
with or without cause, or to decrease the Employee’s compensation or benefits,
or (ii) confer upon the Employee any right to the continuation, extension,
renewal, or modification of any compensation, contract or arrangement with or by
the Company or any subsidiary of the Company.

7. Approval. The obligations of the Company under this Agreement and the Plan
are subject to the approval of state, federal or foreign authorities or agencies
with jurisdiction in the matter. The Company will use its reasonable best
efforts to take steps required by state, federal or foreign law or applicable
regulations, including rules and regulations of the Securities and Exchange
Commission and any stock exchange on which the Company’s shares may then be
listed, in connection with the grant evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver the Shares if
such delivery would violate or result in a violation of applicable state or
federal securities laws.

 

2



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Oregon, without regard to the choice of law principles
applied in the courts of such state.

8.2 Severability. If any provision or provisions of this Agreement are found to
be unenforceable, the remaining provisions shall nevertheless be enforceable and
shall be construed as if the unenforceable provisions were deleted.

8.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral or written agreements between the Company and the
Employee relating to the subject matter hereof.

8.4 Amendment. This Agreement may be amended or modified only by written consent
of the Company and the Employee.

8.5 Assignment. The Employee may not assign this Agreement or any rights
hereunder to any other party or parties without the prior written consent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

STANCORP FINANCIAL GROUP, INC. By:  

 

EMPLOYEE

 

 

3